                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     PINE BLUFF DIVISION

DERRICK ROBERTSON                                                                               PLAINTIFF
ADC #096007

V.                                       5:18CV00288 BRW/JTR

WENDY KELLEY, Director, ADC, et al.                                                         DEFENDANTS

                                                  ORDER

        I have reviewed the Recommendation submitted by United States Magistrate Judge J. Thomas

Ray. No objections were filed. After carefully considering these documents and making a de novo

review of the record in this case, I approve and adopt the Recommendation.

        Robertson may proceed with his due process claim against Kelley and Burl, in their individual

capacities, for forcing him to pay restitution for violating a prison rule with which he was never charged.

The Clerk is directed to prepare a summons for Kelley and Burl. The United States Marshal is directed to

serve the Complaint1 and this Order on them without prepayment of fees and costs or security therefor.2

        All other claims against Kelley and Burl are dismissed without prejudice. Gaines is dismissed

without prejudice as a defendant in this action. I certify that an in forma pauperis appeal of these rulings

would not be taken in good faith.3

        IT IS SO ORDERED this 8th day of March, 2019.



                                                                     Billy Roy Wilson__________________
                                                                     UNITED STATES DISTRICT JUDGE



        1
            Doc. No. 3-1.
        2
         If either of the Defendants is no longer an ADC employee, the individual responding to
service must file a sealed statement providing the unserved Defendant’s last known private mailing
address.
        3
         28 U.S.C. § 1915(a)(3).
